 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit, Mich-igan, Telephone No. 226-3244, if they have any question concerningthis notice or compliance with its provisions.LouisvilleCement CompanyandUnited Cement,Lime andGypsum Workers International Union,AFL-CIO and Commit-tee (Plant Interrelations Committee,Plant Grievance Com-mittee,and/orEmployee Problem Committee),Party ofInterest.Case No. 25-CA-2021.May 5, 1965DECISION AND ORDEROn February 1, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommendingthat it cease and desist therefrom and take certainaffirmativeaction,as setforth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a brief in support thereof. The General Counselalso filed limited exceptions to the Trial Examiner's Decision, andseparatebriefs in support of his exceptions, in support of the Decision,and inreply to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case,and hereby adopts the findings, conclusions,and recom-mendationsof the TrialExaminer asmodified herein.''Although the Trial Examiner recommended that Respondent be ordered to cease anddesist from unlawfully Interrogating employeesas to theirown or other employees' unionactivities, lie did not specify the Instances of Interrogation on which he reliedwefind, as the basis for adopting his recommendation, that the questioning by SuperintendentRidenour of Funderok, one of the members of the Committee, as to whether "he knewwho was trying to get the union in,or agitating."was Interrogation which tends toInterferewith, restrain,or coerce employees, In violation of Section 8(a) (1).152 NLRB No. 32. LOUISVILLE CEMENT COMPANY375ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner and orders thatthe Respondent, Louisville Cement Company, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Trial Exam-iner's Recommended Order, with the following modification :Add the following after the first indented paragraph of the Appen-dix attached to the Trial Examiner's Decision :WE WILL NOT unlawfully interrogate our employees as to theirown or other employees' union activities.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed August 19, 1964, by the above-named labor organization theGeneral Counsel of the National Labor Relations Board on October 27, 1964, issuedhis complaint and notice of hearing.Thereafter the Respondent filed an undatedanswer.The complaint alleges and the answer denies that the Respondent hasengaged in and is engaging in unfair labor practices in violation of Section 8(a) (1),(2), and (3) of the National Labor Relations Act, as amended. Pursuant to notice,a hearing was held in Logansport, Indiana, on December 9 and 10, 1964, beforeTrial Examiner C. W. Whittemore.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.Briefshave been received from the Respondent and General Counsel.Upon the record thus made, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLouisville Cement Company is a Kentucky corporation with places of business inLouisville,Kentucky, and at Speed and Logansport, Indiana. It is engaged in thebusiness of producing cement and related products.During the 12 months before the hearing the Respondent produced, sold, andshipped from its Logansport plant finished products valued at more than $50,000directly to points outside Indiana.Only the Logansport plant is here involved.The Respondent is engaged in commerce within the meaning of the Act.H. THE CHARGING UNIONUnited Cement,Lime andGypsumWorkers InternationalUnion, AFL-CIO, is alabor organization admitting to membership employees at the Respondent'sLogans-port plant.III.THE UNFAIR LABOR PRACTICESA. Chief issuesThe chief issues involved here are (1) the alleged domination by the Respondentof a committee of its employees in violation of Section 8(a) (2) of the Act; and (2)the alleged discharge of one employee, William A. Strantz, to discourage membershipin the above-named Union and in violation of Section 8(a)(3).There is no evidentiary dispute as to the facts that a company-dominated "com-mittee" was in existence at material times and that Strantz was discharged on Au-gust 7, 1964. (The answer merely denies all allegations of the complaint except thoserelating to service of the charge and the nature of the Respondent's business.)B. The "Committee"Although the complaint alleges that the Respondent initiated and formed a com-mittee of employees to deal with it concerning grievances and other matters "on orabout February 19, 1964," the evidence shows that, whatever management's part in 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDforming it,the Committee was in existence and functioning long before the datealleged.The testimony of employee Gifford is undisputed that when managementappointed him to serve on the Committee, in September 1963, it was already inoperation.The following findings rest upon uncontradicted testimony:(1)When appointed to this Committee Gifford and two other employee memberswere told by management representatives that if employees could not settle grievancesdirectlywith their supervisor they (the committee members) were to bring suchgrievances before a meeting of management personnel.(2) Pursuant to such instructions the Committee brought a number of grievancesto management at a number of meetings after February 1964 on time for which theywere paid.No limitation was placed by management upon the types of grievancesthe Committee could submit to it at these meetings.(3) Plant Manager Riggle presided at these meetings, attended both by othermanagement officials and the employee Committee.(4)On July 29, 1964, top company officials and management representativesassembled all employees, informed them concerning the "company's policy" for thenext year concerning wages and other matters, and announced a change in its methodof appointing employee members to their Committee.Management thereupon postedthree separate lists of employees, told employees to select one name from each list,handed out slips of paper upon which such selections should be written, collectedthem, and, apparently, announced who would be on the Committee for the next year.The meeting and "election" was under the direction of Vice President Crowther, andemployees were paid for their time in attendance.Upon the foregoing findings I conclude that the Respondent has dominated andinterfered with the administration of this Committee, its own creation. It is furtherconcluded that by its nature and function the Committee is a labor organizationwithin the meaning of Section 2(5) of the Act.' By dominating and interfering withthe administration of a labor organization the Respondent is violating Section 8 (a) (1)and (2) of the Act.C. The discharge of StrantzAlthough the Respondent continued to dominate its own employee committee, setup to deal with it concerning matters properly within the scope of collective bargain-ing through a freely chosen representative, employee William A. Strantz, early inApril 1964, became an active leader in supporting an organizational campaign beingconducted at the plant by the Charging Union.That top management at least by mid-June had become concerned with theemployee efforts to have their own bargaining agent is established by the testimony ofSuperintendent Ridenour, who admitted that he then queried one Funderok, amanagement-appointed committee member, and told him that he wanted "to knowwhat the rumble is, why employees seem to be dissatisfied, . . . who was the mostupset on the thing, and what the problems were in general with the employees."Hedid not deny, but merely said, he did not recall asking Funderok, as the latter crediblytestified, if "he knew who was trying to get the union in, or agitating .... " 2And that the same superintendent was made aware at or about the same time ofStrantz' union adherence is shown by the former's own testimony that on or aboutJune 10 Strantz approached him and Vice President Crowther, while the latter twowere dining at a local restaurant, and offered to tell them whatever they wanted toknow about the Union's organizing efforts.3'Section 2(5) of the Act states: "The term `labor organization' means any organiza-tion of any kind, or any agency or employee representation committee or plan, in whichemployees participate and which exists for the purpose, in whole or in part, of dealingwith employers concerning grievances, labor disputes, wages, rates of pay, hours of em-ployment,or conditions of work."2I cannot accord sufficient weight to the testimony of employee Wagoner, as urgedby General Counsel, to find that this employee was unlawfully interrogated by ForemanLewellen shortly before the above-described incidentThe statements in two affidavits,one for a Board agent and one for the Respondent's counsel,are seriously inconsistent.3I consider incredible Ridenour's further testimony that on this occasion Strantz alsostoutly and repeatedly denied being active or interested in the Union or that he had any"connection"with it.The superintendent admitted that the only reply given Strantz,after his offer of information, was that all they wanted was "eight hours'work for eighthours' pay."Strantz was not questioned as to why he made this strange proffer ofinformation about the Union.Itmay well be that Funderok had reported to him thatthe superintendent had said he wanted to talk to the one who was "agitating"for theUnion and decided that he would declare himself openly,but no finding is made upon suchspeculation. LOUISVILLE CEMENT COMPANY377At a June 11 union meeting, Strantz spoke openly for the organization and, amongother things, declared his belief that he had not been properly paid for 2 hours' workon one occasion.From the reluctantly given testimony of employee Gifford, amember of the company-dominated Committee, it appears that he told Ridenour ofStrantz' remark at the union meeting about his alleged short pay. In any event,whether learning about it from Gifford or some other employee, the superintendent,a few days later, according to his own testimony, reprimanded Strantz in the milloffice for "spreading stories like this."According to the employee's credible account,the superintendent asked what he "meant by rousing the men up at the meeting."The foregoing facts, in my opinion, amply support the conclusion, here made, thatmanagement was well aware of, and resented, Strantz' union leadership before hisdischarge.And that management, at the time of Ridenour's reprimand to Strantz, was pre-paring to discharge him is reasonably inferred from the testimony of Plant ManagerRiggle, who admitted that at a Committee meeting, fixed by one of its members ashaving been held shortly after the June 11 union meeting, he informed his appointedCommittee that "one man" in the plant would be dismissed it he did not perform hiswork better.Riggle admitted that he had Strantz in mind at the time.Strantz was hired in 1962 as a maintenance employee. That his 11/2 years of serv-ice was satisfactory to management in December 1963 was reluctantly admitted byRiggle, who admitted that he then promoted the employee to serve, in addition to hisrepair duties, as an extra crane operator on weekends, bringing him added pay.Hecompleted his 30-day training period on this equipment to the full satisfaction ofmanagement, apparently, since he was then placed on regular weekend duty.Strantz was summarily discharged by Riggle on August 7, 1964. Their testimonyis in substantial accord to the effect that all the manager said on this occasion wasthat he had, some time in the past, warned Strantz that he had one more chance, and"This is it.We're letting you go."According to Riggle, he had decided to fire Strantz on August 4, while the employeewas still, by doctor's orders, on "light duty," as a result of an industrial accidentsuffered several days earlier.The manager said that his decision was based upon areport from Strantz' foreman, one Lewis, who had assigned the employee to help lifta section of air-slide, to the effect that after the job was completed another employee,one Pugh, had approached Lewis and said he would not work with Strantz any more.Since this incident of August 4 constitutes the basis for Riggle's asserted reason fordeciding to discharge Strantz, the evidence concerning it warrants scrutiny. It isapparent from the manager's own testimony that he made no personal investigation ofit.Pugh was not called as a witness. Lewis, a witness for the Respondent, said thathe had Strantz helping two other employees reassemble the air-slide section that day,and testified as to no fault he found with Strantz' performance.He said. "As the jobwas being completed, I came on the job to see how they were getting along, and JoePugh came to me at that time and said, `I don't want to work with Bill Strantz anymore.' " Strantz' testimony is undisputed to the effect that Lewis said nothing to himregarding his work on this occasion, and that he "put the bolts in around the edge ofthis air slide while the other men held it up, because I wasn't supposed to lift any-thing."There is no dispute that, as a fact, Strantz was then under doctor's orders tobe kept on light duty because of the injury received from overlifting.I am convinced, and find, that Riggle's claimed reason for deciding upon the dis-charge is without merit.His failure to make even the slightest inquiry into the inci-dent warrants the reasonable inference that he designedly accepted the hearsay reportas a ready pretext for discharging this known union "trouble" maker.It is considered unnecessary, here, to set out in detail Riggle's other testimony,extravagantly exaggerated, as to claimed minor derelictions occurring previous tothe August 4 incident. I can rely upon no part of it. The fact is that Strantz hadnot been discharged before, nor laid off, nor even given a written warning, as hadat least one other employeeFurther support for the conclusion that the discharge was discriminatory is revealedby events immediately following the discharge.After dismissing Strantz, Rigglecalled his employee Committee together and told them of his action.Although, asfound, this group was under management's domination, they protested the severityof such discipline, even upon Riggle's unilateral explanation.He remained adamant,however, but agreed to set up, thereafter, a system whereby employees would firstreceive a written warning, next be given "time off without pay, possibly uo to oneweek," and finally would be "considered" for discharge.Notice to this effect wasposted a few days after Strantz' dismissal, with the preliminary statement that "Wewant to clarify the Company's position on working rules and regulations " If,indeed, as thus announced the specific procedure set out was actually mere "clarifica- 378DECISIONSOF NATIONALLABOR RELATIONS BOARDtion" of an already existing policy, then plainly the Respondent discriminated inthe application of its policy in the case of Strantz,for he had been given neither awritten warning nor disciplinary time off.In short, I conclude,and find, that Strantz was discharged unlawfully in order todiscourage union membership and activity,and that by such discrimination and byRidenour's query of Funderok as to the identity of the employee trying to"get theunion in," the Respondent interfered with, restrained,and coerced employees in theexercise of rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices I willrecommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Itwill be recommended that the Respondent offer employee Strantz immediate andfull reinstatement to his former or substantially equivalent position,without preju-dice to his seniority or other rights and privileges,and make him whole for any lossof earnings he may have suffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which he would normally haveearned as wages, absent the discrimination,from the date of discharge to the date ofoffer of full reinstatement,in the manner prescribed by the Board in F.W. Wool-worth Company,90 NLRB 289, and with interest as prescribed inIsis Plumbing &Heating Co,138 NLRB 716.Itwill also be recommended that the Respondent disestablish and cease to recog-nize the Committee,described herein, as the representative of any of its employeesin dealing with it regarding wages, hours of employment,grievances,or any term orcondition of employment.In view of the serious and extended nature of the Respondent's unfair labor prac-tices,itwill be recommended that it cease and desist from in any manner infringingupon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Cement,Lime and Gypsum Workers International Union, AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employeeStrantz, as described herein, to discourage membership in and activity on behalf ofthe above-named labor organization, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(3) of the Act.3.By dominating, assisting,and interfering with the administration of the Com-mittee, described herein, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (2) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended,I recommend that the Respondent, Louisville Cement Com-pany, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in and activity on behalf of United Cement, Limeand Gypsum Workers International Union, AFL-CIO, or in any other labor organi-zation,by discharging,laying off, or refusing to reinstate any of its employees becauseof their union membership or activities, or in any other manner discriminating inregard to hire or tenure of employment,or any term or condition of employment. LOUISVILLE CEMENT COMPANY379(b)Recognizing or dealing with the Committee as the representative of any ofits employees for purposes of collective bargaining regarding grievances or any termor condition of employment.(c)Dominating, assisting, or interfering with the formation or administration ofany labor organization.(d)Unlawfully interrogating employees as to their own or other employees' unionactivities.(e) In any other manner interfering with, restraining, or coercing employees in theexercise of rights guaranteed by Section 7 of the Act.2Take the following affirmative action necessary to effectuate the policies of theAct:(a)Offer employee Strantz immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered byreason of the discrimination against him, in the manner set forth, above, in the sec-tion entitled "The Remedy."(b)Disestablish the Committee as the representative of any of its employees indealing with it regarding grievances, hours of employment, or any term or conditionof employment.(c)Preserve and, upon request, make available to the Board or its agents allrecords necessary to determine the amount of backpay due and the right of reinstate-ment under terms of this Recommended Order.(d)Notify employee Strantz if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(e)Post at its Logansport, Indiana, plant copies of the attached notice marked"Appendix." 4Copies of said notice, to be furnished by the Regional Director forRegion 25, shall, after being signed by the Respondent's authorized representative,be posted by it immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered by any material(f)Notify the said Regional Director, in writing, within 20 days from the receiptof the Trial Examiner's Decision, what steps it has taken to comply herewith.54In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be en-forced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order," shall be substituted for the words"a Decision and Order"5In the event that this Recommended Order is adopted by the Board, this provisionshall read, "Notify the said Regional Director, In writing, within 10,days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to conduct our labor relations in compliance with theNational Labor Relations Act, we notify you that:WE WILL NOT unlawfully discourage you from being members of UnitedCement, Lime and Gypsum Workers International Union, AFL-CIO, or anyother union.WE WILL NOT recognize the Committee as the representative of any of youin dealing with us concerning grievances or any term of your employment.WE WILL NOT violate any of the rights you have under the National LaborRelations Act to join a union of your own choice or not to engage in unionactivities.WE WILL offer reinstatement to William A. Strantz, and will give him backpayfrom the time of his discharge.LOUISVILLE CEMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify Strantz if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana, Telephone No. Melrose3-8921, if they have any questions concerning this notice or compliance with itsprovisions.J. Ziak&Sons, Inc.andAl CantuMilk Drivers'Union,Local 753, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America(J. Ziak & Sons, Inc.)andAl CantuLocal No. 753, Milk Wagon Drivers'Union,International Brother-hood of Teamsters(Rueter's Dairy)andPeter J. FarrellLocal No. 753,Milk Wagon Drivers'Union,International Brother-hood of Teamsters,Thomas J. Haggerty,Secretary-Treasurer(Hawthorn-Mellody Farms Dairy)andIrving Sherman.CasesNos. 13-CA-6056, 13-CB-1573, 13-CB-1540, and 13-CB-1547.May 5,1965DECISION AND ORDEROn September 21, 1964, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the RespondentUnion filed exceptions to the Trial Examiner's Decision' and a sup-porting brief, the Respondent Employer filed exceptions, and theGeneral Counsel filed a brief in support of the Trial Examiner's De-cision, an addendum to this brief, and a brief in answer to the Re-spondent Union's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].'The Respondent Union has excepted to the Trial Examiner's credibility resolutions,but the clear preponderance of all the relevant evidence does not persuade us that theTrial Examiner's credibility findings were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3).We also find no merit in the RespondentUnion's claim of bias and prejudice by the Trial Examiner nor in its exception to theTrial Examiner's refusal to sever.See Rules and Regulations of the National LaborRelationsBoard, Series 8, as amended,Sections 102.33 and 102.26.152 NLRB No. 31.